Goldstein, J.
(dissenting). The decision to grant a preliminary injunction is a matter ordinarily committed to the sound discretion of the court hearing the motion (see, Doe v Axelrod, 73 NY2d 748, 750). The movant must establish a likelihood of ultimate success on the merits, irreparable injury absent the injunction, and a balancing of the equities in the movant’s favor (see, Egan v New York Care Plus Ins. Co., 266 AD2d 600). “[E]ven when facts are in dispute, the * * * court can find that a plaintiff has a likelihood of success on the merits, from the evidence presented, though such evidence may not be ‘conclusive’ ” (Sau Thi Ma v Xuan T. Lien, 198 AD 2d 186, 187, quoting Demartini v Chatham Green, 169 AD2d 689, 690). “Thus a preliminary injunction, even when issued after an evidentiary hearing, depends upon probabilities, any or all of which may be disproven when the action is tried on the merits, and the affirmance of an order granting a preliminary injunction determines no more than that the discretion exercised in favor *41of granting the order was not based upon a demonstration of those probabilities so insufficient as to constitute an abuse of discretion” (Preston Corp. v Fabrication Enters., 68 NY2d 397, 406). Where the denial of a preliminary injunction would disturb the status quo and render the final judgment ineffectual, the degree of proof required to establish the element of likelihood of success on the merits should be reduced (see, State of New York v City of New York, 275 AD2d 740).
Viewed from this perspective, it cannot be said that the decision of the Supreme Court granting the plaintiffs motion for a preliminary injunction was an improvident exercise of discretion (see, State of New York v City of New York, supra; Nelson, L. P. v Jannace, 248 AD2d 448).
The undisputed facts in the record are that the appellant Roger H. Corbin is the branch manager of the New York City Off-Track Betting facility in Astoria, Queens. He is not classified as a management and/or confidential employee, but is responsible for the entire operation of that branch office. The New York City Off-Track Betting Corporation and the Nassau County Regional Off-Track Betting Corporation are separate corporations.
In 1993, the Chief Deputy County Attorney of Nassau County concluded that Corbin’s employment as branch manager for the New York City Off-Track Betting Corporation made him a “public officer” who was precluded from serving as a member of the board of directors of the Nassau County Regional Off-Track Betting Corporation, because doing so would constitute a conflict of interest pursuant to Racing, Pari-Mutuel Wagering and Breeding Law § 107.
The question of whether Corbin’s voting, in his capacity as a Nassau County Legislator, on appointments to the board of directors of the Nassau County Regional Off-Track Betting Corporation may constitute a conflict of interest was submitted to the Nassau County Board of Ethics (hereinafter the Board). The Board determined, by divided 3-to-2 vote, that voting on such appointments did not create a prohibited conflict, because Corbin did not influence policy and did not engage in labor negotiations.
The minority noted that in 1995, the Nassau County Code of Ethics was amended to require recusal from participation in conduct which may result in a conflict with his official duties (see, Nassau County Charter § 2218 [1] [b]).
*42At the hearing on the application for a preliminary injunction, John Nagy, general counsel for the Nassau County Regional Off-Track Betting Corporation, testified that employees of the New York City Off-Track Betting Corporation and the Nassau County Regional Off-Track Betting Corporation are represented by the same union, Teamsters Local 858, and the same chief labor negotiator. During labor negotiations, the union would refer to the New York City contract in negotiating the Nassau County contract.
The New York City Off-Track Betting Corporation’s branches near Nassau County were in direct competition with the Nassau County Regional Off-Track Betting Corporation. Further, the Nassau County Regional Off-Track Betting Corporation was considering establishing additional branches closer to the border with New York City and thus in competition with Cor-bin’s branch.
The Supreme Court granted the preliminary injunction, holding that the plaintiff was likely to succeed on the merits of his contention that Corbin’s voting on appointments to the board of directors of the Nassau County Regional Off-Track Betting Corporation might constitute a conflict of interest and created the appearance of impropriety.
The test for disqualifying Corbin from voting is not whether there is a conflict, but whether there might be (see, Nassau County Charter § 2218 [1] [b]; Matter of Zagoreos v Conklin, 109 AD2d 281; Matter of Tuxedo Conservation & Taxpayers Assn. v Town Bd., 69 AD2d 320).
In view of the evidence of a potential conflict of interest, a preliminary injunction was necessary to avoid the appearance of impropriety to maintain public confidence in the administration of government (see, 1999 Atty Gen [Inf Opns] 42; 1999 Atty Gen [Inf Opns] 21).
Where county legislators hold employment in the public sector which is incompatible with their duties, they may be compelled to resign from either the legislative position or their employment if the o potential conflict involves a significant aspect of the Legislature’s responsibilities (see, Matter of Dupras v County of Clinton, 213 AD2d 952). In the instant case, the plaintiff did not' seek Corbin’s resignation. However, the facts presented a basis for recusal from the vote in issue (see, Annotation, Public Officers — Personal Interest, 133 ALR 1257). There is no merit to the contention that the preliminary injunction violates the doctrine of separation of powers (see, Matter of Dupras v County of Clinton, supra).
*43Nor is there any merit to the contention that there will be no irreparable harm if the preliminary injunction is not granted. At oral argument, the appellants conceded Peterson’s standing to bring this action. In view of our acceptance of that concession, it is clear that Peterson was not required to demonstrate that he suffered special damages from a violation of the Nassau County Code of Ethics.
The majority acknowledges that Peterson serves as a member of the Nassau County Regional Off-Track Betting Corporation “at the pleasure” of the Nassau County Legislature (Racing, Pari-Mutuel Wagering and Breeding Law § 502 [1]), which may, with the benefit of Corbin’s vote, appoint a successor to Peterson. It is not at all clear that, if the Nassau County Legislature appoints a successor to Peterson, Peterson could retain his seat by seeking injunctive relief at that time. The granting of a preliminary injunction preserves the status quo, avoids such procedural uncertainties, and preserves confidence in government. “[T]he equities lie in favor of preserving the status quo while the legal issues are determined in a deliberate and judicial manner” (State of New York v City of New York, supra, at 741).
In view of the foregoing, it cannot be said that the Supreme Court improvidently exercised its discretion in issuing a preliminary injunction (see, State of New York v City of New York, supra).
Thompson and Krausman, JJ., concur with Sullivan, J.; Goldstein, J., and Mangano, P. J., dissent and vote to affirm the order appealed from in a separate opinion by Goldstein, J.
Ordered that the order entered June 2, 2000 is reversed, on the law, without costs or disbursements, and the motion for a preliminary injunction is denied.